*627This litigation substantially presents for decision aithe following facts;
Plaintiff alleges that he is tne owner and landlord of the premises Fo. 3515 Lilian Street, in this City. That he fented said premises to defendant under a written lease, dated /.ugust 14th. 1919. That the lease commenced to run September 15tn. 1919 and expired on September, 30th. 1938-'; tnat before the expiration,of said lease plaintiff notified defendant to deliver the said premises to him on September, 30th. 1S30, and also, previous to the expiration of said lease served # required notice upon which to base ejectment proceedings; but defendant failed and refused to vacate said premises, still occupying same, claiming that he had leased the premises for the year ending September 30th., 1931, at a monthly rental of ¿43.50. making a total of ¿510.00.
of the possession Plaintiff further avers, that the value/of eaid premises now, is $ 150.00. per month, for each and every month that defendant continues to occupy tne said premises exclusive of tne damages oaused plainti ff by the failure of said defendant to deliver said premises formally at sue expiration of said lease September, 30th. 1930, and therefore, he is entitled to the summary prooeeding provided by law for tne ejectment of a tenant by a landlord, and finally prays that defendant be cited and ordered to appear and answer this petition on a day tc be fixed by the Court, according to the summary process fi,xsd by law, that after due proceeding had tnsre be judgment in favor of plaintiff, and against defendant ejecting him ircm the aforesaid premises, and for costs and general relief.
The petition is sworn to and an order was rendered a.8 follows
*628" Let -Sis defendant be citad to appear summarily on Friday, Ootober, 37th. 1920, at 11 o'clock, A. I£. and than to show cause why the relief sought in. the foregoing petition should not he granted^" Signed, fcrtcr Ps.rker, Judge.
Kb answer sworn to oy defendant admits tne signing of the lease as alleged by plaintiff, and alleges further, that the petition of plaintiff which charged that Cicero A. Ramsey, his agent, servad on him, defendant, a ter. days notice to vacate the premises, hut denies that the notioe so served was a lsgal notice, within the meaning and contemplation of the law. Hut, avers, that on August, lith. 1919, he leased the premises Sc. 2515 iiilan Street, from the agent cf plaintiff, Cicero A. Ramsey, the said lease 'cegining September 15th. 1919, ending September, 30th. 1920, at a rental of ? 32.5C. per month, payable monthly in rent notes; that before the expiration of said lease, Cicero A. Ramsey, t_en and at all times prior thereto and since, acting as t..s agent for said plaintiff, communicated with defendant to ascertain if defendant desired to renew his lease, and upon being assured by defendant in ths affirmative, said Ramsey, under date of July Sth. 1920, offered to defendant is renew in writing to renew said lease fer another year commencing Ootober, 1st. 1930, at a rental of ," 42.50 per month, payable monthly; that in response thereto, defendant accepted in writing, under date cf July, 14th. 1930, the offer of renewal made to him as aforesaid, and latter transmitted to said Ramsey, as ths agent of plaintiff, twelve rant Jiotes, each for - 43.50., being the monthly rental •l0r ear unaer *i:e lease, whioJ defendant had renewed as aforesaid; that said Ramsey, acting as such agent, arbitrarily refused to accept said rent notes, pretending that he had the right to withdraw -is previous offer, to the disregard of defendant's *629rights, resulting from his timely renewal of the exist -ing.lease for another year from and after it's expiration. Avering further, that he owes no rent, is not otherwise in default, is in lawful possession of the premises now sued for. therefore, he asks for judgment.
The evidence in this case in so far as it concerns both plaintiff and defendant is contradictory and unsatisfactory, and were it not for the written evidence of facts as presented in the record it would be very difficult to arrive at a fair and equitable decision, but with the^testi-itiony we find little or no difficulty in ooming to a conclusion. anything like t-t
As stated in the petition and which is confirmed by the answer it is undeniable, that at the expiration of the ’written lease an offer by the agent of plaintiff was made at an increased rental of ten dollars per month to defendant,for a renewal of the lease for one year. In reply to that offer, defendant wrote a letter to, Hr. C. A. Ramsey, dated, SSe.w Orleans, La. July, 14th. 1930, reading;-
" In confirmation of my conversation of this morning, with your office, I wish to state that in view of the condition of premises 2515 Hilan, I think tnat the present rental of £32.50, is sufficient, and that an increase of ten dollars or 30/77 f- is positively extortionate. iiixsiyxsxiBXiisnaiEX However, as stated, I appreciate the fact that S'r. Landlord and lit. Real juBExatsxixsxiaai Estate Agent are now having their unrestricted turn at gougung the public purse and as there is no alternative, except that of living in a tent, which ,T have no desire to do, I hereby accept ¿rental of §42.50.
- I will take up personally with xrs. white the matter of repairs which I shall expect to be made." Signed by defendant.
It appears that at several interview between defendant and Rameey, the agent of plaintiff, pending negotiations and prior to the letter in question, a^ove referred to, that for some reason unexplain *630-ed after the receipt of the letter, receipt of which was denied by Ramsey, out a oopy of the letter was ■brought to his office, left there, and within a day at most two days thereafter, the letter here quoted accepting the terms sst Sir iansnagí in possibly not the language Mr. Ramsey, Agent, enjoyed, he, Ramsey undertook after receiving the twelve rent notes in question, to place rent signs on the premises, and in a subsequent interview with defendant alleged , that this house in question, which defendant had leased, h-had been leased to another tenant, Mr. Lamarie, during the progress of the various conversations and immead-iately after receipt of the letter accepting the terms of the lease enclosing twelve rent notes .complying with the obligation, and yet forsooth, notwithstanding this, which we are as certain of as anything which we could be, Mr. Ramsey undertakes to lease to another party, without consulting defendant, in violation of the arrangement made with defendant, positive in its terms, beyond controversy, so much so, that if defendant had for any reason sought to evade the responsibilities of this lease legally he could have been and would have been held for the entire rent. Under these circumstances it is utterly impossible to conceive how the Agent, Ramsey, oould have attempted to end the lease with defendant. There is no doubt in the world that Ramsey was the authorized agent of plaintiff; he had authority to make the lease, he was a real estate agent and his business was that of renting property. The property had been placed in his hands for rent for prior years; he had leased it to defendant the year previous; he was clothed with appearant authority to lease the property. C. C. 3000.
" Powers granted to persons who exercise a proffess4 ion, or fulfill certain functions, of doing any *631business i» the ordinary -course of affairs to which they are devoted, need not .he specified, hut are Inferred from the functions which these mandatories exercise.
" The principal is hound hy all tns acta of hie agent within the scope of the authority which he held him out to the world to posess." Henderson -vs-E. E. 3 Court of Appeal. -±3.
" Where the owner has entrusted his property to a general agent as a factor or consignee in the hope of selling such property, he is estopped from olaimimg the property in the hand of an innocent purchaser." Meyer vs. Lambeth, 5 A. 66. 13 A. 453. C. C. 2683. " Leases may he made either hy written of verbal contract."
n The authority to make leases may tnerefore he verbal as well as written."
* The verbal contract is binding without writing". 30 A. 50. same authority at page 117, Corbin vs. Harding. 10 La. 225. 52 A. 424. 116 La. 338. , and the unreported case of Mc. Williams vs. Reith, Jr. Ho. 7901, Court of Appeal. We there held, as we do here; that it has seen proved to our entire satisfaction, that the letter quoted and a copy of w,.ich was left with the agent, Ramsey, in this case, addres sed hy defendant to Ramsey, at his place of business in this City, and in one of the principal thorough-fares of the City, properly posted, stamped and mailed, was received hy Ramsey notwithstanding his expressed denial.
For the reasons herein assigned, in is ordered, adjudged and decreed, that the judgment of the lower Court be affirmed with cots against olaintiff in both Courts.
( Judgment Affirmed)